DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Applicant's arguments with respect to claims 1 and 5 – 20 have been considered but they are not persuasive.  Please see the ground(s) of rejection below for details. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1 and 5 – 20 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Ono et al. (U.S. Patent Publication No. 2005/0265671).
Regarding claim 1, in Figure 6, Ono discloses a circuit-board structure comprising: a conductor foil (bottom layer 57) on an insulating material layer (51); a conductor pattern (4th layer 57 --- from the top) on top of the conductor foil; and a component (83) attached to the conductor foil and the conductor pattern (4th layer 57 is th layer 57); wherein conductor material of the conductor foil is not present outside the conductor pattern (material of bottom left layer 57 does not extend beyond the 4th layer 57) and wherein the conductor foil is located between the conductor pattern and the insulating material layer, the insulating material layer not present between the conductor foil and the conductor pattern (the ceramic substrate layer 51 is below the bottom layer 57, and thus, is not disposed between the bottom layer 57 and the 4th layer 57; further, the insulating layers 52 are not formed of the same material as the ceramic substrate 51, see paragraphs [0065] and [0081] – [0086]), further comprising: a recess (59) formed in the conductor foil and the insulating material layer, wherein the component is embedded at least in part in the recess (Figure 6).
Regarding claim 5, Ono discloses wherein the conductor pattern is on top of the conductor foil in openings of a conductor-pattern mask formed by a patterned insulating layer spread on the conductor foil (Figure 6).
Regarding claim 6, Ono discloses wherein the patterned insulating layer is a resist layer (8, Figure 6).
Regarding claim 7, Ono discloses wherein the patterned insulating layer is a photoresist layer (8, Figure 6).
Regarding claim 8, Ono discloses a layer of a metal or metal alloy on a surface of the conductor pattern or on an interface between the conductor foil and the conductor pattern (Figure 6).
Regarding claim 9, Ono discloses contact openings in the conductor pattern (Figure 6).

Regarding claim 11, Ono discloses contact openings in the insulating material layer and the conductor foil (Figure 6).
Regarding claim 12, Ono discloses contact openings in the conductor pattern (Figure 6).
Regarding claim 13, Ono discloses wherein the contact openings in the conductor pattern correspond to the contact openings in the insulating material layer and the conductor foil (Figure 6).
Regarding claim 14, Ono discloses adhesive which attaches the component to the conductor foil and the conductor pattern (Figure 6).
Regarding claim 15, Ono discloses wherein the adhesive completely fills a space between the component and portions of the conductor foil and the conductor pattern not in contact with the component (Figure 6).
Regarding claim 16, Ono discloses a filler material which fills the recess (Figure 6).
Regarding claim 17, Ono discloses an insulator layer which surrounds the component and supports the conductor pattern (Figure 6).
Regarding claim 18, Ono discloses wherein the insulator layer which surrounds the component comprises a sheet of insulating material with an opening at a location of the component (Figure 6).
Regarding claim 19, Ono discloses wherein the conductor pattern was grown on top of the conductor foil (Figure 6).
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREMESHA S WILLIS whose telephone number is (571)270-3391.  The examiner can normally be reached on Monday-Friday 8am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TREMESHA S WILLIS/Primary Examiner, Art Unit 2847